YETKA, Justice.
Defendants Investors Syndicate of America, Inc., mortgagee, and IDS Mortgage Corporation, mortgage servicer, appeal from a judgment refunding certain amounts paid by plaintiff Blaine Mobile Manor, Inc., mortgagor, pursuant to a “participation” provision in a mortgage note. The principal question at trial was whether the term “gross income from the premises” was intended to apply to mobile home lot rentals and entrance fees only or to those items plus utility and vending machine income derived from services performed and personal property used in operating the mobile home park. In our view the term is ambiguous and the trial court, therefore, properly considered parol evidence in determining the parties’ intended meaning. The record indicates that the finding that only lot rentals and entrance fees were intended for inclusion in the formula is not clearly erroneous.
Since plaintiff had made payments for some years based on defendants’ broader reading of the provision, it was necessary for the trial court to compute the amounts overpaid. In doing so, the judge reduced the amount of rentals and entrance fees by a figure for “sales lot income.” Neither the testimony of the witnesses nor the exhibits introduced make reference to this item of income. There is, therefore, no evidentiary basis for the adjustment and we remand for modification of the judgment with respect to overpayments and interest. All other claims of the parties are without merit,
Affirmed in part; reversed and remanded in part,